 Case 1:20-cv-00453-MN-JLH Document 1 Filed 03/31/20 Page 1 of 6 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 TEKVOKE LLC,

        Plaintiff,                                            Case No.

        v.
                                                              Jury Trial Demanded
 FUZE, INC.,

        Defendant.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Tekvoke LLC, by and through the undersigned counsel, files this Complaint for

patent infringement against Defendant, and in support states, all upon information and belief:

                                            PARTIES

       1.      Plaintiff Tekvoke LLC (“Tekvoke” or “Plaintiff”) is a limited liability company

organized and existing under the laws of the State of Texas and having its registered office at

815 Brazos St Ste 500, Austin, Tx 78701-2509 and an office address at 15922 Eldorado

Parkway, Suite 500-1703, Frisco, Texas 75035.

       2.      Defendant Fuze, Inc. (“Fuze” or “Defendant”) is a corporation organized and

existing under the laws of the State of Delaware. Fuze maintains its registered office at The

Corporation Trust Company, Corporation Trust Center 1209 Orange St., Wilmington, DE 19801,

and has offices at 2 Copley Place, Floor 7, Boston, MA 02116, as well as in other cities of this

country and around the world.
 Case 1:20-cv-00453-MN-JLH Document 1 Filed 03/31/20 Page 2 of 6 PageID #: 2



                                 JURISDICTION AND VENUE

       3.      This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq., including 35 U.S.C. §§ 271. This Court has subject matter

jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       4.      This Court has personal jurisdiction over Defendant at least because Defendant is

a corporation organized under the laws of the State of Delaware.

       5.      Venue is proper in this Judicial District under 28 U.S.C. §§ 1391 and 1400(b)

because Defendant is deemed to be a resident of this District.

                                       PATENT 6,687,343

       6.      U.S. Patent No. 6,687,343, entitled “Internet Communication Control Apparatus

And Communication Terminal Calling Method” (the “343 Patent”) was duly and legally issued

on February 3, 2004. A true and correct copy of the ’343 Patent, including its Certificate of

Correction issued May 3, 2005, is attached as Exhibit A.

       7.      The Patent disclosed and exemplified a unique and valuable system for improving

the performance of communication terminals, and, in particular, a system where there are

incoming calls, the calling signals are repeatedly output to the communication terminal at

predetermined intervals until the communication terminal answers. When one communication

terminal is called before another communication terminal answers its preceding call, calling

signals to each communication terminal are repeatedly output alternately. Thus, a simple

structure that is capable of changing output destinations for very calling signal output is

provided. Upon receiving multiple incoming calls at about the same time, the apparatus can

repeatedly output calling signals to corresponding communication terminals, without having

multiple calling signal output apparatuses. (See ‘343 Abstract).



                                                 2
 Case 1:20-cv-00453-MN-JLH Document 1 Filed 03/31/20 Page 3 of 6 PageID #: 3



          8.    Plaintiff is the named assignee of, owns all right, title and interest in, and has

standing to sue and recover all past damages for infringement of the ‘343 Patent.

                    COUNT I – INFRINGEMENT OF THE ’343 PATENT

          9.    Plaintiff restates and incorporates by reference the foregoing allegations.

          10.   Fuze directly infringed at least claim 1 of the ‘343 Patent by at least using an

internet communication control apparatus selectively connected to a plurality of communication

terminals and to a computer network, where the internet communication control apparatus is

within the scope of claim 1 of the ‘343 Patent, and selling the services of the apparatus accused

of infringement (“Accused Instrumentality”).

          11.   Attached hereto as Exhibit B, and incorporated herein by reference, is a claim

chart detailing the correspondence between the Accused Instrumentality and claim 1 of the ’343

Patent.

          12.   As recited in Claim 1, the Accused Instrumentality is an internet communication

control apparatus (Plaintiff cannot specifically identify each component of the apparatus because

such information is maintained in confidence by the Defendant, but system utilized by Defendant

will inherently and necessarily include the computers, gateways, switches/controllers and server

that provide a VoIP platform) selectively connected to a plurality of communication terminals

(e.g., desk phones and mobile app installed smart devices) and to a computer network. See Ex.

B.

          13.   As recited in Claim 1, the Accused Instrumentality utilizes a controller (e.g., a

controller inherent in the hosted PBX/VoIP system) configured to transmit calling signals to the

plurality of communication terminals (e.g., desk phones and mobile app installed smart devices),

wherein a single calling signal having a first predetermined time period is transmitted to one



                                                   3
 Case 1:20-cv-00453-MN-JLH Document 1 Filed 03/31/20 Page 4 of 6 PageID #: 4



communication terminal (e.g., user defined single agent) of said plurality of communication

terminals (e.g., desk phones and smartphones with the mobile application installed) when a

single calling request (e.g., an incoming call) is detected from the computer network (e.g.,

Defendant’s cloud VoIP). See Ex. B.

       14.     As recited in Claim 1, the Accused Instrumentality includes plural calling signals

having a second predetermined time period (e.g., user defined connect timeout) are sequentially

transmitted to plural communication terminals (e.g., multiple agents in queue to receive

incoming calls) of said plurality of communication terminals (e.g., desk phones and smartphones

with the mobile application installed) when plural calling requests are detected from the

computer network, said plural calling signals being transmitted one after another to the plural

communication terminals (e.g., multiple agents in the queue which can be desk phones and

mobile app installed smart devices). See Ex. B.

       15.     As recited in Claim 1, the Accused Instrumentality utilizes a controller (e.g., a

controller inherent in the hosted PBX/VoIP system) which is provided with an advance call

forwarding feature wherein users can configure the number of agents that can be called/receive

an incoming call as well as predetermined time period for calling signals. In the case where

multiple agents are receiving calls from the queue (i.e. plural calling signals to plurality of

communication terminals) there exist a provision for sequential transmission of call to plurality

of communication terminals. See Ex. B.

       16.     In violation of 35 U.S.C. §271, Defendant is now, and has been directly infringing

the ‘343 Patent. Defendant has directly infringed and continues to directly infringe at least one

claim of the ‘343 Patent by using, at least through internal testing or otherwise, the Accused

Instrumentality.



                                                  4
 Case 1:20-cv-00453-MN-JLH Document 1 Filed 03/31/20 Page 5 of 6 PageID #: 5



       17.     Defendant has had knowledge of infringement of the ‘343 Patent at least as of the

.service of the present Complaint

       18.     As a result of Defendant’s infringement of the ’343 Patent, Plaintiff has suffered

damages.

       19.     Plaintiff is entitled to a money judgment in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made of the

invention by Defendant, together with interest and costs as fixed by the Court.

       20.     Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim chart depicted in

Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of

Civil Procedure and does not represent Plaintiff’s preliminary or final infringement contentions

or preliminary or final claim construction positions.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       Plaintiff Tekvoke LLC respectfully requests that the Court find in its favor and against

Defendant Fuze Networks, Inc., and that the Court grant Plaintiff the following relief:

       A.      an adjudication that Defendant had infringed the ’343 Patent;

       B.      an award of damages to be paid by Defendant adequate to compensate Plaintiff for

Defendant’s past infringement of the ’343 Patent through its expiration, including pre-judgment

and post-judgment interest, costs, expenses, and an accounting of all infringing acts; and




                                                  5
 Case 1:20-cv-00453-MN-JLH Document 1 Filed 03/31/20 Page 6 of 6 PageID #: 6



       C.      any and all such further relief at law or in equity that the Court may deem just and

proper, including but not limited to attorneys’ fees.


Dated: March 31, 2020                         Respectfully submitted by:



                                                  /s/ George Pazuniak
                                                  George Pazuniak (#478)
                                                  O’KELLY & ERNEST, LLC
                                                  824 N. Market Street
                                                  Suite 1001A
                                                  Wilmington, DE 19801
                                                  (302) 478-4230
                                                  gp@del-iplaw.com

                                                  Attorney for Plaintiff




                                                 6
